Balio and Lawton, JJ. (dissenting).
We respectfully dissent. Surveillance tapes or films taken of the plaintiff for the purpose of use at trial constitute material prepared solely for litigation and enjoy a conditional privilege from disclosure (see, CPLR 3101 [d] [2]; Greene v Lee, 112 AD2d 140). In the instant case, plaintiff failed to show factually that he has a "substantial need of the materials in the preparation of the case” and that he "is unable without undue hardship to obtain the substantial equivalent of the materials by other means” (CPLR 3101 [d] [2]; emphases added), and the court abused its discretion in compelling disclosure of the tapes or film. Plaintiff is fully aware of the nature of his physical condition and the extent of his disability. He makes no assertion that he lacks expert medical evidence to support his position regarding injuries and disability or that he lacks witnesses who can testify regarding his daily activities and *916habits. Plaintiff, therefore, has the "substantial equivalent” of the surveillance films (see, Austin v Coastal Indus., 112 AD2d 123).
Plaintiff likewise has failed to demonstrate a substantial need for the material. A demonstration of "substantial need” requires more than a showing that the material would be helpful or useful in preparing the case for trial. It requires some demonstration that a party will suffer undue hardship without pretrial discovery of the material. The surveillance tape or film, if used at all during trial, will be used solely to impeach plaintiff’s credibility in the event he testifies in a particular manner regarding his physical condition and consequent disability. We conclude that the need expressed by plaintiff is not "substantial” and that plaintiff’s motion should have been denied (see, Wainwright v Dawn Servs., Civ No. 89-2032, US Dist Ct, ED La, Sept. 11, 1991; Andras v Pontchartrain Materials, Civ No. 88-0451, US Dist Ct, ED La, May 16, 1990; MacIvor v Southern Pac. Transp. Co., Civ No. 87-6424-E, US Dist Ct, DC Ore, June 9, 1988; Hikel v Abousy, 41 FRD 152; Mort v A/S D/S Svendborg, 41 FRD 225; but see, Forbes v Hawaiian Tug & Barge Corp., 125 FRD 505; Daniels v National R. R. Passenger Corp., 110 FRD 160; Martin v Long Is. R. R. Co., 63 FRD 53; Snead v American Export-Isbrandtsen Lines, 59 FRD 148). Although plaintiff expresses concern about the authenticity or accuracy of the tape, those matters may be challenged during voir dire, cross-examination or rebuttal in the manner traditionally used with photographs and recordings. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J. — Discovery.) Present — Denman, P. J., Callahan, Pine, Balio and Lawton, JJ.